Exhibit 10.1

AMENDMENT NO. 3 TO DEVELOPMENT AND LICENSE AGREEMENT

This Amendment No. 3 (the “Amendment”), dated April 5, 2011, is entered into by
and between Abbott Diabetes Care Inc., formerly known as TheraSense, Inc.
(“ADC”), and Insulet Corporation (“Insulet”), to amend the Development and
License Agreement entered into between TheraSense, Inc. (“Therasense”) and
Insulet, effective as of January 23, 2002, as previously amended on March 31,
2008 and June 30, 2010 (together with this Amendment No. 3 hereinafter referred
to collectively as the “Agreement”). Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Agreement.

WHEREAS, ADC and Insulet desire to amend the Agreement to enable Insulet to,
directly or indirectly, market and sell, on a non-exclusive basis in Australia
and China, the Product with a Remote Controller that includes an ADC DBGM; and

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment and in the Agreement, and expressly incorporating the
foregoing recitals, ADC and Insulet hereby agree as follows:

 

  1. Section 1.37 is hereby amended and restated in its entirety to read as
follows:

“Expansion Territory” means Germany, France, UK, Netherlands, Switzerland,
Belgium, Finland, Norway, Sweden, Australia and China (including, for avoidance
of doubt, Hong Kong, Macau and Taiwan). Except as otherwise set forth herein,
the Expansion Territory shall be considered a part of the Territory.

 

  2. A new Section 9.6 is hereby added to read as follows:

9.6 Australia and China. Notwithstanding anything in this Agreement to the
contrary, the following provisions shall apply solely with respect to Insulet’s
activities and planned activities in Australia and China:

(a) ADC shall not be required to provide any customer service training or other
training to Insulet employees or agents with respect to Insulet’s activities or
planned activities in Australia or China;

(b) With respect to New Customers and Expansion Territory Customer Service
Events in Australia and China the initial fee shall be $0 and the annual fee
shall be $0.

 

  3. A new Section 9.7 is hereby added to read as follows:

9.7 Reports. For avoidance of doubt, Insulet shall deliver to ADC the written
reports described in Sections 9.3, 9.4 and 9.5 on a quarterly basis for all
countries in the Territory regardless of whether ADC owes any payments to
Insulet with respect to all such countries in such quarter. If no payment is
owed with respect to a particular country for a particular quarter, Insulet
shall so state in such report.

 

  4. Except as specifically modified or amended hereby, the Agreement shall
remain in full force and effect, and as so modified or amended, is hereby
approved. No provision of this Amendment may be modified or amended except
expressly in a writing signed by both parties.

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by a
duly authorized representative effective as of the date set forth above.

 

INSULET CORPORATION

    ABBOTT DIABETES CARE INC.

By:

 

/s/ Peter Devlin

    By:  

/s/ Robert Ford

Name:

  Peter Devlin     Name:   Robert Ford

Title:

  Chief Operating Officer     Title:   Vice President, Global Commercial